DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3-8 of U.S. Patent No. 10,990,724. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1 and 3-8 of the conflicting patent anticipate every limitation recited in instant claims 1-6 and 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method for topology synthesis of a NoC, thus claim 1 is directed to one of statutory categories. 
Claim 1 recites generating and providing steps that, under the broadest reasonable interpretation, are a series of mental processes that could be performed in the human mind or with the aid of pencil and paper. This finding is further supported by the facts (1) there is no specialized tool to carry out the steps and (2) the steps or the claim as a whole is not limited to synthesizing a NoC of any particular scale or complexity to preclude performing the steps mentally or by pencil and paper. Therefore, claim 1 recites an abstract idea. 
Furthermore, claim 1 only recites those steps that can be performed mentally or by pencil and paper. The claim does not recite any additional elements to integrate the mental steps into a practical application or that amount to significantly more than the abstract idea. Thus, claims 1-8 are directed to an abstract idea and are not patent eligible. 
Claim 9 similarly recites the generating and providing steps directed to an abstract idea, and recites additional elements of a non-transitory computer readable medium for storing code and a processor to execute the code. 
These additional elements, however, are recited at a high-level of generality, such that it amounts no more than instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the mental steps into a practical application or that amount to significantly more than the abstract idea. Thus, claim 9 is directed to an abstract idea and is not patent eligible. 

Allowable Subject Matter
Claims 1-8 and 9 would be allowable if amended to overcome the double patenting rejections and/or the 101 rejections set forth above.
Claims 1-8 and 9 would be allowable because the prior art of record does not teach or suggest a method or CRM having all the combinations of steps and/or elements are required by independent claims 1 or 9, particularly including: generate an initial synthesis of the NoC based on a plurality of constraints, and wherein the previous run is provided to ensure that the updated result represents a minimum change between the result and the update result when there is a minimum change between the plurality of constraints and the updated plurality of constraints.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851